MICHAEL T. STUDER CPA P. C. 18 East Sunrise Highway Freeport, NY 11520 Phone: (516) 378-1000 Fax: (516) 546-6220 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors VoiceServe, Inc. Iconsent to the use in Form SB-2 of my report dated July 5. 2007 (except as to note 10, which is as of October 3, 2007) included therein relating to the consolidated financial statements of VoiceServe, Inc. and subsidiary as of March 31, 2007 and 2006 and for the years then ended. I also consent to the reference to the firm under the heading "Interests of Named Experts and Counsel" in this registration statement. /s/Michael T. Studer CPA P.C.Michael T. Studer CPA P.C. Freeport, New York October 3, 2007
